DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s species election of a bispecific antibody comprising a first heavy-light chain pair that binds FcγRIIB and a second heavy-light chair pair that binds Her2/neu in the Response 
filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 1-19 have been canceled.

	Claims 20-36 are pending.

Upon further consideration, the previous Species Election Requirement mailed on August 13, 2021 has been withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 20-36 are currently under consideration as they read on the elected invention.

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Applicant is requested to identify the written support for claim 32, particularly the claimed limitations of “wherein said cancer antigen is Her2/neu”.   Alternatively, applicant is invited to amend the specification to provide antecedent basis for the claimed subject matter of a bispecific antibody having a first heavy chain-light chain pair from murine antibody 2B6 or 3H7 that binds FcγRIIB and a second heavy chain-light chain pair that binds Her2/neu.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in the recitation of “mouse monoclonal antibody 2B6 or 3H7” because the characteristics of the monoclonal antibody is unclear.  The use of “2B6 or 3H7” as the sole means of identifying the claimed antibodies renders the claim indefinite because “2B6 or 3H7” is merely laboratory designations which do not clearly define the claimed products, since different laboratories may use the same designations to define completely distinct biological materials.

Amending the claim to recite the appropriate Deposit Accession Number or SEQ ID NOs would obviate this rejection.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 20-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a bispecific antibody comprising a first heavy chain-light chain pair that binds the extracellular domain of endogenously expressed FcγRIIB with at least 10 times greater affinity than said variable domain’s binding to an FcγRIIA that comprise the amino acid of SEQ ID NOs: 7 or 9 (independent claim 20), wherein the first heavy-light chain pair comprises CDRs that are at least 90% identical to the amino acids sequence of the CDRs of the mouse monoclonal antibody 2B6 or 3H7 (independent claim 27). Dependent claims 31 and 32 further recite that the bispecific antibody having a second heavy chain-light chain pair that binds a cancer antigen including Her2/neu.

	Dependent claim, e.g. claim 28, further recite “wherein binding of said first heavy chain-light chain pair to said FcγRIIB blocks binding of aggregated IgG to said FcγRIIB”.

	The specification discloses that SEQ ID NOs: 7 and 9 are part of the amino acid sequence of FcγRIIa-131R (from amino acids 172-180 of the full length FcγRIIa -- SEQ ID NO:7) and FcγRIIa-131H (from amino acids 172-180 of full length FcγRIIa --SEQ ID NO:9) (see Table 2 in page 55).  The specification further discloses that the extracellular domains of FcγRIIA and FcγRIIB are 95% identical and thus the share numerous epitopes.  However, FcγRIIA and FcγRIIB exhibit opposite activities in that FcγRIIA initiates intracellular signaling leading to cell activation while FcγRIIB initiates inhibitory signaling.  The specification discloses two species of anti-FcγRIIB antibodies 2B6 and 3H7 that are blocking antibody capable of blocking binding of aggregated IgG (see pages 75 and 140 of the specification as filed).  The specification discloses that transgenic FcγRIIA mouse were immunized with purified extracellular domain of FcγRIIB.  In this manner, applicant has generated anti-FcγRIIB antibodies that binds FcγRIIB with greater affinity than FcγRIIA (e.g. see Example 1 in pages 134-135).  The specification discloses that antibody clone 3H7 binds bacterial and mammalian FcγRIIB about three times 

However, there is insufficient written description in the specification as-filed of the claimed genus of the bispecific antibody having first heavy-light chain domain that is an anti-FcγRIIB antibodies that bind the extracellular domain of FcγRIIB with at least 10 times better than it binds FcγRIIA comprising SEQ ID NOs: 7 or 9, and wherein the antibody blocks binding of aggregated IgG to FcγRIIB, or wherein the first heavy-light chain comprises CDRs that are at least 90% or 95% identical to the CDRs of the mouse monoclonal antibody 2B6 or 3H7.  
    
 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02.

The claims recite a genus of the first heavy-light chain pair that binds FcγRIIB with at least 10 times greater affinity than it binds an FcγRIIA in SEQ ID NOs: 7 and 9, or capable of blocking binding of aggregated IgG to the FcγRIIB or the pair having CDRs sequences that are at least 90% or 95% identical to murine clone 2B6 or 3H7.

not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed immunoglobulin.  As to the claims recite CDRs of the anti-FcγRIIB antibody that are at least 90% or 95% identical to the amino acid sequence of the CDRs of the mouse monoclonal antibody 2B6 or 3H7, the specification has not disclose any species that are variants of clone 2B6 or 3H7. 
For example, Veri et al. (Immunology. 2007, 121:392-404, reference on IDS) teach that immunizing full length soluble exracellular domain of FcγRIIb as antigen to mice transgenic for human FcγRIIa produces anti-FcγRIIb antibodies that do not cross-react with FcγRIIa but some of the anti-FcγRIIb antibodies are blocking (e.g. 2B6) and some are non-blocking (e.g. see left column in page 394, and right column in page 399).  Veri et al. states that “[t]he 2B6 Fab blocked 1C [immune complex] binding to CD32B, while 3H7 did so only as a whole antibody, but failed in its monomeric Fab form. None of the other anti-CD32B mAbs interfered with IC binding. It is likely that the high affinity of 3H7 for its epitope and its slow off-rate allows its Fc portion to compete effectively for the CD32B binding site.” (e.g. see first paragraph in the right column in page 402).

	Thus, it appears that clone 3H7 does not block aggregated IgG binding to FcγRIIB via variable domains and does not bind FcγRIIB 10 times better than it binds FcγRIIA.  Thus, the only species disclosed in the specification is antibody produced by clone 2B6 which is not sufficient to support the entire genus of the immunoglobulin currently claimed.

	While it is not required that all potential embodiments be disclosed, the written description doctrine requires that sufficient representing species be disclosed in order to support the entire genus. Rather than simply listing various embodiments, the usual approach is to also describe common structural features of the species. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997) and Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).  
Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.”
Further, it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, reference on IDS, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., PNAS. 1982 Vol 79 page 1979-83, reference on IDS, see entire document, particularly the abstract and the middle of the left column of page 1982). 

As to the claims recited percent identity of the CDR sequences (e.g. claims 27-36), a skilled artisans would reasonably understand that applicant was in possession of antibodies which comprise all six CDRs from murine antibody clone 2B6, since such antibodies would comprise enough structural information to ensure that the antibodies maintained antigen specificity for FcγRIIB. However, the specification has not provided sufficient written description support showing that applicant is in possession of the antibody variants that are 90% or 90% identical to the CDRs from 2B6 or 3H7, wherein the variants binds extracellular domain of FcγRIIB with at least 10 times greater affinity than FcγRIIA and blockes binding of aggregated IgG to FcγRIIB. Note that clone 3H7 does not block aggregated IgG binding to FcγRIIB via variable domains and does not bind FcγRIIB 10 times better than it binds FcγRIIA.

      	It does not appear based upon the limited disclosure of antibody clones 2B6 (blocks binding of aggregated IgG to FcγRIIB) alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the immunoglobulins.

   	 “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

    	In the absence of disclosure of relevant, identifying characteristics of the bispecific antibody comprising a first heavy chain-light chain pair that binds extracellular domain of 

        Therefore, there is insufficient written description for genera of  the bispecific antibody broadly encompassed by the claimed invention, other than antibody clones such as clone 2B6 structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




9.	Claims 27-32, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of US 7,425,619  (reference on IDS, drawn to an antibody produced by clone 2B6 operably linked to a heterologous polypeptide that is an antibody that binds a tumor antigen);

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘619 Patent are drawn to the same or nearly the same bispecific antibody that having two antigen binding domains, one binds to FcγRIIB from clone 2B6 and the other binds a tumor antigen. The species of the clone 2B6 recited in the patented claims would anticipate the genus of heavy chain-light chain pair comprises CDRs that are at least 90% identical to the amino acid sequence of the CDRs of clone 2B6.

       	These rejections are necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.






Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘593 Patent are drawn to the same or nearly the same bispecific antibody that having two antigen binding domains, one binds to FcγRIIB from clone 2B6 and the other binds a tumor antigen. The species of the clone 2B6 recited in the patented claims would anticipate the genus of heavy chain-light chain pair comprises CDRs that are at least 90% identical to the amino acid sequence of the CDRs of clone 2B6.

11.	A bispecific antibody comprising a first heavy-light chain pair that binds the extracellular domain of FcγRIIB, wherein the heavy and light chain is from the antibody produced by murine clone 2B6 or 3H7, and a second heavy-light chain pair that specifically binds IgE or FcεRI, or an cancer antigen is free of the prior art.

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644